


110 HR 6096 IH: International Child Abduction Progress

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6096
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Lampson (for
			 himself, Mr. Chabot,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Kagen,
			 Mr. Shimkus,
			 Mr. Udall of Colorado, and
			 Mr. Poe) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the Secretary of State to submit to Congress
		  annual reports on the progress made by the United States in negotiating
		  international agreements relating to international child abduction with
		  countries that are not contracting parties to the Hague Convention on the Civil
		  Aspects of International Child Abduction, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Child Abduction Progress
			 Reports Act.
		2.Reports relating
			 to international child abduction
			(a)Report on
			 progress in negotiating bilateral treaties with non-hague convention
			 countriesThe Secretary of
			 State shall prepare and submit to the Congress an annual report on progress
			 made by the United States in negotiating and entering into bilateral treaties
			 (or other international agreements) relating to international child abduction
			 with countries that are not contracting parties to the Hague Convention on the
			 Civil Aspects of International Child Abduction.
			(b)Report on human
			 rights practices(1)Section 116(d) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151n(d)) is amended—
					(A)in paragraph (7), by striking “and” at
			 the end and inserting a semicolon;
					(B)in paragraph (8), by striking the
			 period at the end and inserting “; and”; and
					(C)by adding at the end the
			 following:
						
							(9)the status of efforts in each country to
				prohibit international child abduction, including—
								(A)efforts to expedite the return of children
				to the country of their habitual residence; and
								(B)the extent to which the country respects
				the rights of custody and of access under the laws of other
				countries.
								.
					(2)Section 502B(b) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2304(b)) is amended by inserting after the sixth
			 sentence the following: “Each report under this section shall include
			 information on the status of efforts in each country to prohibit international
			 child abduction, including efforts to expedite the return of children to the
			 country of their habitual residence and the extent to which the country
			 respects the rights of custody and of access under the laws of other
			 countries.”.
				(c)Report on
			 enforcement of section 1204 of title 18, united states codeThe Attorney General, in consultation with
			 the Secretary of State, shall prepare and submit to the Congress an annual
			 report that contains a description of the status of each case involving a
			 request during the preceding year for extradition to the United States of an
			 individual alleged to have violated section 1204 of title 18, United States
			 Code.
			3.Authorization of funds
			 for extraditionThere are
			 authorized to be appropriated for each of fiscal years 2009 through 2012 such
			 funds as may be necessary for the costs of extraditing individuals from foreign
			 countries to the United States for violations of laws in the United States by
			 reason of unlawfully removing a child from the child’s custodial parent.
		
